DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9, 11, 15-17, 28-31, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “connecting the sixth joist to the first interconnection structure.” It is unclear how the sixth joist is connected to the first interconnection structure because the sixth joist corresponds with the second frame and the first interconnection structure corresponds to the first frame. The first and second frames are parallel to each other and there is devoid of disclosure that a joist spans across the two frames.
Claim 6 recites the limitation "the step of connecting the at least one chord" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “one of the interconnection structure brackets” in lines 3-4 of the claim. It is unclear if the interconnection structure brackets are those that belong to the first frame or the second frame. 
Claim 7 recites the limitation "the first chord section and the second chord section" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the linear force-applying device" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 15, and 28 recite “The modular space frame support system of claim 9.” However, claim 9 is directed to a method claim, yet claims 11, 15, and 28 do not further define any method steps. The preamble and body of claims 11, 15, and 28 contradict the scope of claim 9 from which they depend.
Claim 15 recites the limitations "the upper frame" and “the lower frame” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 depends from cancelled claim 12. Therefore, the complete scope of the claim cannot be ascertained. 
Claim 28 recites the limitations "the upper frame" and “the lower frame” in lines 9-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 depends from cancelled claim 14. Therefore, the complete scope of the claim cannot be ascertained. 
Claim 29 recites the limitation "the at least one chord-engaging structure" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the two plates" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the two plates" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 depends from cancelled claim 18. Therefore, the complete scope of the claim cannot be ascertained.  
Claim 38 recites the limitations "the first frame" and “the second frame” in lines 3-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 depends from cancelled claim 19. Therefore, the complete scope of the claim cannot be ascertained.  
Claim 39 recites the limitations "the first frame" and “the second frame” in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Publication No. 2015/0041252 to Grumberg et al. (“Grumberg”).
Regarding claim 1, Grumberg discloses a method of assembling a work platform system comprising: assembling a first frame 100A (see Fig. 21; see also Figs. 1 -18 for details of 100A’s components) comprising a plurality of interconnection structures 150 and a plurality of joists 140; at least one of (i) providing a plurality of interconnection structure brackets 60 and attaching at least one interconnection structure bracket to at least two of the plurality of interconnection structures of the first frame (60 is connected to 150 by way of joist 140) and (ii) providing a plurality of vertical supports 200A and connecting a first end of the vertical support to a corresponding interconnection structure of the plurality of interconnection structures of the first frame; assembling a second frame 100B comprising a plurality of interconnection structures 150 and at least one of (i) a plurality of joists 140 and (ii) a plurality of chords 38; and at least one of (i) providing a plurality of interconnection structure brackets 60 and attaching at least one interconnection structure bracket to at least two of the plurality of interconnection structures of the second frame (via joists 140 of the second frame) and (ii) securing a second end of the vertical supports of the plurality of vertical supports to a corresponding interconnection structure of the plurality of interconnection structures of the second frame.
Regarding claim 2, Grumberg discloses the assembling a first frame 100A comprises: providing a first interconnection structure 150A, second interconnection structure 150 and first joist 140, wherein the first joist is connected to and in operable association with the first and second interconnection structures, providing a second joist 140, a third joist 140, a third interconnection structure 150D and a fourth interconnection structure 150E, connecting the second joist to the first interconnection structure and the third interconnection structure, connecting the third joist to the second interconnection structure and the fourth interconnection structure, providing a fourth joist 140, connecting the fourth joist to the third and fourth interconnection structures; and articulating the second joist, third joist, fourth joist, third interconnection structure and fourth interconnection structure with respect to the first joist, first interconnection structure and second interconnection structure from a collapsed position to an extended position. See Figs. 6-10 showing articulation of the second, third, and fourth joists 140.
Regarding claim 4, Grumberg discloses that the assembling a second frame comprises: providing a fifth interconnection structure, sixth interconnection structure and fifth joist, wherein the fifth joist is connected to and in operable association with the fifth and sixth interconnection structures, providing a sixth joist, a seventh joist, a seventh interconnection structure and eighth interconnection structure, connecting the sixth joist to the first interconnection structure and the seventh interconnection structure, connecting the seventh joist to the sixth interconnection structure and the eighth interconnection structure, providing an eighth joist, connecting the eighth joist to the seventh and eighth interconnection structures, and articulating the sixth joist, seventh joist, eighth joist, seventh interconnection structure and eighth interconnection structure with respect to the fifth joist, fifth interconnection structure and sixth interconnection structure from a collapsed position to an extended position. See Figs. 6-10 showing articulation of the second, third, and fourth joists 140. The second frame 100B has the same components as 100A and is shown in Figs. 1-18.
Allowable Subject Matter
Claims 5 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
Claims 6-9, 11, 15, 16, 28, 30, 31, and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination discloses applicant’s invention of a modular space frame and method of assembling the modular space frame as required by the allowable claims listed above. The closest prior art to Grumberg has interconnection brackets 60 that do not allow a chord to have one end connected to an interconnection bracket of a first frame and also be connected to an interconnection bracket of a second frame. Not only is the interconnection bracket of Grumberg located above a horizontal deck platform that would block a chord from contacting the bracket, the bracket is also devoid of structure that would allow connection to the chord. Any modification to the contrary would alter the inventive manner in which Grumberg is intended to operate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633